Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 requires a ratio, which necessarily involves two values.  But the claim only defines one of the values to be used to calculate the ratio – the ion conductive layer.  Thus, it is unclear if this is meant to be the ratio of the mass of the ion conductive layer to the mass of the active material, or the ratio of the ion conductive layer to the total weight of the particle, or something else entirely.  Additionally, it seems unlikely that a ratio of this type will wind up with units of “parts by mass” since it is likely that both numerator and denominator will have the same units and thus result in a unitless ratio.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Publication No. 2014-022204 to Hitachi (“Hitachi”).  Regarding claim 1, Hitachi discloses lithium ion batteries comprising active material particles that occlude and release lithium ions, coated with a lithium ion conductive material, where the lithium ion conductive material is a metal oxide.  Thus, a portion of the coating may be considered to correspond to the recited lithium ion conductive layer while the remaining adjacent portion of the coating can be considered to correspond to the adjacent metal oxide layer.
Further regarding claim 2, in an initial state prior to battery discharge/recharge cycling, the metal oxide coating includes tungsten oxide.
Further regarding claim 3, the metal oxide coating further includes phosphorous in addition to the above mentioned tungsten oxide.  Additionally, during operation, the metal oxide coating is specifically configured to absorb lithium.  Thus, during operation, at least a portion of the phosphorous and/or tungsten oxide will be transformed into the lithiated form.
Regarding claim 7, Hitachi discloses coating the surface of the active material particles with the lithium ion conductive metal oxide.  Although it doesn’t expressly disclose coating a first portion followed by coating the remaining portion, the Office notes that the reaction kinetics require that part of the particle will be coated initially and the rest of the particle will be coated at a time later to some degree.  Thus, completion of the coating is necessarily an iterative process that can be broken down into step-wise progress of establishing a complete coating.  As above, the first portion of the coating that is deposited can be considered to correspond to the recited lithium ion conductive layer, and the remainder of deposited material can be considered to correspond to the recited metal oxide layer.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hitachi.  Hitachi discloses that the amount of oxide coating to include will vary depending on the amount of expansion involved with the underlying active material layer in order to balance the ability of the coating to absorb the expansion compared to the negative impact on energy density of having an excessively thick metal oxide coating layer.  Accordingly, both the recited weight ratio of the layer and its thickness with respect to cross-sectional contact length are considered to be nothing more than the product of routine experimentation with parameters disclosed in Hitachi to be of the type that the person of ordinary skill in the art at the time of invention would have reason to experiment with.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531. The examiner can normally be reached 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYATT P MCCONNELL/Examiner, Art Unit 1727